 1    Mitchell F. Boomer (SBN 121441)
      Spencer J. Davidson (SBN 281169)
 2    JACKSON LEWIS P.C.
      50 California Street, 9th Floor
 3    San Francisco, California 94111-4615
      Telephone: (415) 394-9400
 4    Facsimile: (415) 394-9401
      Email: mitchell.boomer@jacksonlewis.com
 5            spencer.davidson@jacksonlewis.com
 6    Attorneys for Defendant
      STERIS INSTRUMENT MANAGEMENT
 7    SERVICES, INC.
 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC WELTY,                                          Case No: 2:18-cv-02830-KJM-KJN
12                   Plaintiff,                            The Hon. Kimberly J. Mueller Presiding
13
             v.                                            STIPULATED PROTECTIVE ORDER
14
      STERIS INSTRUMENT MANAGEMENT
15    SERVICES, INC., a Delaware Corporation;
      and DOES 1 THROUGH 100, inclusive,
16

17                   Defendants.
18

19

20   1.     PURPOSES AND LIMITATIONS

21          The Parties agree that disclosure and discovery activity in this action are likely to involve

22   production of confidential, proprietary, or private information for which special protection from

23   public disclosure and from use for any purpose other than prosecuting this litigation may be

24   warranted. Such information includes, but is not limited to: explicit and highly personal

25   photographs depicting non-parties to this action; personal financial information; and proprietary

26   business information of Defendant, such as client lists, sales volumes, and specific client
27   information pertaining to medical device orders.

28   ///

                                                        1
     Stipulated Protective Order                         Case No. 2:18-cv-02830-KJM-KJN
 1           Accordingly, the parties hereby stipulate to and petition the court to enter the following
 2   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
 3   protections on all disclosures or responses to discovery and that the protection it affords from public
 4   disclosure and use extends only to the limited information or items that are entitled to confidential
 5   treatment under the applicable legal principles. The parties further acknowledge, as set forth in
 6   Section 12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
 7   information under seal; Civil Local Rules 140 and 141 set forth the procedures that must be
 8   followed and the standards that will be applied when a party seeks permission from the court to file
 9   material under seal or redact.
10   2.      DEFINITIONS
11           2.1     Challenging Party:       a Party or Non-Party that challenges the designation of
12   information or items under this Order.
13           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
15   of Civil Procedure 26(c).
16           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
17   as their support staff).
18           2.4     Designating Party: a Party or Non-Party that designates information or items that it
19   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20           2.5     Disclosure or Discovery Material: all items or information, regardless of the
21   medium or manner in which it is generated, stored, or maintained (including, among other things,
22   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
23   responses to discovery in this matter.
24           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
25   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
26   consultant in this action.
27           2.7     House Counsel: attorneys who are employees of a party to this action. House
28   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                        2
     Stipulated Protective Order                         Case No. 2:18-cv-02830-KJM-KJN
 1          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
 2   entity not named as a Party to this action.
 3          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
 4   action but are retained to represent or advise a party to this action and have appeared in this action
 5   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
 6          2.10    Party: any party to this action, including all of its officers, directors, employees,
 7   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 8          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 9   Material in this action.
10          2.12    Professional Vendors: persons or entities that provide litigation support services
11   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
12   storing, or retrieving data in any form or medium) and their employees and subcontractors.
13          2.13    Protected Material: any Disclosure or Discovery Material that is designated as
14   “CONFIDENTIAL.”
15          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
16   Producing Party.
17   3.     SCOPE
18          The protections conferred by this Stipulation and Order cover not only Protected Material
19   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
20   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
21   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
22   However, the protections conferred by this Stipulation and Order do not cover the following
23   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
24   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
25   publication not involving a violation of this Order, including becoming part of the public record
26   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
27   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
28

                                                        3
     Stipulated Protective Order                         Case No. 2:18-cv-02830-KJM-KJN
 1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use
 2   of Protected Material at trial shall be governed by a separate agreement or order.
 3   4.     DURATION
 4          Even after final disposition of this litigation, the confidentiality obligations imposed by this
 5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
 8   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
 9   time limits for filing any motions or applications for extension of time pursuant to applicable law.
10   5.     DESIGNATING PROTECTED MATERIAL
11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
12   or Non-Party that designates information or items for protection under this Order must take care to
13   limit any such designation to specific material that qualifies under the appropriate standards. The
14   Designating Party must designate for protection only those parts of material, documents, items, or
15   oral or written communications that qualify – so that other portions of the material, documents,
16   items, or communications for which protection is not warranted are not swept unjustifiably within
17   the ambit of this Order.
18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
20   encumber or retard the case development process or to impose unnecessary expenses and burdens
21   on other parties) expose the Designating Party to sanctions.
22          If it comes to a Designating Party’s attention that information or items that it designated for
23   protection do not qualify for protection, that Designating Party must promptly notify all other
24   Parties that it is withdrawing the mistaken designation.
25          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
26   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
27   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
28   designated before the material is disclosed or produced.

                                                        4
     Stipulated Protective Order                         Case No. 2:18-cv-02830-KJM-KJN
 1          Designation in conformity with this Order requires:
 2          (a) for information in documentary form (e.g., paper or electronic documents, but excluding
 3   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
 4   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
 5   portions of the material on a page qualifies for protection, the Producing Party also must clearly
 6   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 7          A Party or Non-Party that makes original documents or materials available for inspection
 8   need not designate them for protection until after the inspecting Party has indicated which material
 9   it would like copied and produced. During the inspection and before the designation, all of the
10   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
11   Party has identified the documents it wants copied and produced, the Producing Party must
12   determine which documents, or portions thereof, qualify for protection under this Order. Then,
13   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”
14   legend to each page that contains Protected Material. If only a portion or portions of the material
15   on a page qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
18   Designating Party identify on the record, before the close of the deposition, hearing, or other
19   proceeding, all protected testimony.
20          (c) for information produced in some form other than documentary and for any other
21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
22   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
23   portion or portions of the information or item warrant protection, the Producing Party, to the extent
24   practicable, shall identify the protected portion(s).
25          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
26   designate qualified information or items does not, standing alone, waive the Designating Party’s
27   right to secure protection under this Order for such material. Upon timely correction of a
28

                                                         5
     Stipulated Protective Order                          Case No. 2:18-cv-02830-KJM-KJN
 1   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
 2   in accordance with the provisions of this Order.
 3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
 5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 7   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 9   original designation is disclosed.
10          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
11   by providing written notice of each designation it is challenging and describing the basis for each
12   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
13   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
14   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
15   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
16   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
17   Party must explain the basis for its belief that the confidentiality designation was not proper and
18   must give the Designating Party an opportunity to review the designated material, to reconsider the
19   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
20   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
21   has engaged in this meet and confer process first or establishes that the Designating Party is
22   unwilling to participate in the meet and confer process in a timely manner.
23          6.3     Judicial Intervention.   If the Parties cannot resolve a challenge without court
24   intervention, the Designating Party shall file and serve a motion to retain confidentiality within 21
25   days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and
26   confer process will not resolve their dispute, whichever is earlier. Each such motion must be
27   accompanied by a competent declaration affirming that the movant has complied with the meet and
28   confer requirements imposed in the preceding paragraph. Failure by the Designating Party to make

                                                        6
     Stipulated Protective Order                         Case No. 2:18-cv-02830-KJM-KJN
 1   such a motion including the required declaration within 21 days (or 14 days, if applicable) shall
 2   automatically waive the confidentiality designation for each challenged designation. In addition,
 3   the Challenging Party may file a motion challenging a confidentiality designation at any time if
 4   there is good cause for doing so, including a challenge to the designation of a deposition transcript
 5   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
 6   competent declaration affirming that the movant has complied with the meet and confer
 7   requirements imposed by the preceding paragraph.
 8          The burden of persuasion in any such challenge proceeding shall be on the Designating
 9   Party. Frivolous designations or challenges, and those made for an improper purpose (e.g., to harass
10   or impose unnecessary expenses and burdens on other parties) may expose the Designating or
11   Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality
12   designation by failing to file a motion to retain confidentiality as described above, all parties shall
13   continue to afford the material in question the level of protection to which it is entitled under the
14   Producing Party’s designation until the court rules on the challenge.
15   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
16          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
17   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
18   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
19   the categories of persons and under the conditions described in this Order. When the litigation has
20   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
21   DISPOSITION).
22          Protected Material must be stored and maintained by a Receiving Party at a location and in
23   a secure manner that ensures that access is limited to the persons authorized under this Order.
24          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
25   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
26   information or item designated “CONFIDENTIAL” only to:
27          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
28   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                                                        7
     Stipulated Protective Order                         Case No. 2:18-cv-02830-KJM-KJN
 1   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
 2   attached hereto as Exhibit A;
 3           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party
 4   to whom disclosure is reasonably necessary for this litigation and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 7   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
 8   to Be Bound” (Exhibit A);
 9           (d) the court and its personnel;
10           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
11   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13           (f) during their depositions, witnesses in the action to whom disclosure is reasonably
14   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
15   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
16   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
17   bound by the court reporter and may not be disclosed to anyone except as permitted under this
18   Stipulated Protective Order.
19           (g) the author or recipient of a document containing the information or a custodian or other
20   person who otherwise possessed or knew the information.
21   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
22           LITIGATION
23           If a Party is served with a subpoena or a court order issued in other litigation that compels
24   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
25   must:
26           (a) promptly notify in writing the Designating Party. Such notification shall include a copy
27   of the subpoena or court order;
28

                                                       8
     Stipulated Protective Order                        Case No. 2:18-cv-02830-KJM-KJN
 1          (b) promptly notify in writing the party who caused the subpoena or order to issue in the
 2   other litigation that some or all of the material covered by the subpoena or order is subject to this
 3   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 4          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 5   Designating Party whose Protected Material may be affected.
 6          If the Designating Party timely seeks a protective order, the Party served with the subpoena
 7   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
 8   before a determination by the court from which the subpoena or order issued, unless the Party has
 9   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
10   expense of seeking protection in that court of its confidential material – and nothing in these
11   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
12   disobey a lawful directive from another court.
13   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
14          LITIGATION
15          (a) The terms of this Order are applicable to information produced by a Non-Party in this
16   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
17   connection with this litigation is protected by the remedies and relief provided by this Order.
18   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
19   protections.
20          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
21   Party’s confidential information in its possession, and the Party is subject to an agreement with the
22   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
23          (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
24   the information requested is subject to a confidentiality agreement with a Non-Party;
25   ///
26   ///
27

28

                                                       9
     Stipulated Protective Order                        Case No. 2:18-cv-02830-KJM-KJN
 1          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
 2   litigation, the relevant discovery request(s), and a reasonably specific description of the information
 3   requested; and
 4          (3) make the information requested available for inspection by the Non-Party.
 5          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days
 6   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
 7   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
 8   a protective order, the Receiving Party shall not produce any information in its possession or control
 9   that is subject to the confidentiality agreement with the Non-Party before a determination by the
10   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
11   seeking protection in this court of its Protected Material.
12   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
14   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
15   the Receiving Party must immediately (a) notify in writing the Designating Party of the
16   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
17   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
18   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
21          MATERIAL
22          When a Producing Party gives notice to Receiving Parties that certain inadvertently
23   produced material is subject to a claim of privilege or other protection, the obligations of the
24   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
25   is not intended to modify whatever procedure may be established in an e-discovery order that
26   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
27   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
28

                                                       10
     Stipulated Protective Order                        Case No. 2:18-cv-02830-KJM-KJN
 1   information covered by the attorney-client privilege or work product protection, the parties may
 2   incorporate their agreement in the stipulated protective order submitted to the court.
 3   12.    MISCELLANEOUS
 4          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
 5   seek its modification by the court in the future.
 6          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
 7   no Party waives any right it otherwise would have to object to disclosing or producing any
 8   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 9   Party waives any right to object on any ground to use in evidence of any of the material covered by
10   this Protective Order.
11          12.3    Filing Protected Material. Without written permission from the Designating Party
12   or a court order secured after appropriate notice to all interested persons, a Party may not file in the
13   public record in this action any Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rules 140 and/or 141. Protected Material may
15   only be filed under seal pursuant to a court order authorizing the sealing of the specific Protected
16   Material at issue. Pursuant to the Local Rules, a sealing order will issue only upon a request
17   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
18   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
19   Material under seal is denied by the court, then the Receiving Party may file the information in the
20   public record unless otherwise instructed by the court.
21   13.    FINAL DISPOSITION
22          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
23   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
24   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
26   the Protected Material is returned or destroyed, the Receiving Party must submit a written
27   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
28   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                                                         11
     Stipulated Protective Order                          Case No. 2:18-cv-02830-KJM-KJN
 1   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
 2   abstracts, compilations, summaries or any other format reproducing or capturing any of the
 3   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy
 4   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 5   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
 6   and expert work product, even if such materials contain Protected Material. Any such archival
 7   copies that contain or constitute Protected Material remain subject to this Protective Order as set
 8   forth in Section 4 (DURATION).
 9          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11   DATED: March 28, 2019                        JACKSON LEWIS P.C.

12
                                           By:______/s/ Spencer J. Davidson___________
13                                                  Mitchell F. Boomer
                                                    Spencer J. Davidson
14                                                  Attorneys for Defendant
                                                    STERIS INSTRUMENT MANAGEMENT
15                                                  SERVICES, INC.

16

17
     DATED: March 28, 2019                        LIPOW & HARRIS
18

19                                         By:______/s/ Jeffrey A. Lipow_(as authorized on 3/26/2019)
                                                    Jeffrey A. Lipow
20                                                  Attorneys for Plaintiff
                                                    ERIC WELTY
21

22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24   Dated: March 28, 2019
25

26
27

28

                                                      12
     Stipulated Protective Order                       Case No. 2:18-cv-02830-KJM-KJN
 1                                                 EXHIBIT A
 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Eastern District of California on ________________ in the case of WELTY v. STERIS
 7   INSTRUMENT MANAGEMENT SERVICES, INC., Case No. 2:18-cv-02830-KJM-KJN. I agree to
 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11   item that is subject to this Stipulated Protective Order to any person or entity except in strict
12   compliance with the provisions of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the Eastern
14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
15   even if such enforcement proceedings occur after termination of this action.
16            I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone number]
18   as my California agent for service of process in connection with this action or any proceedings
19   related to enforcement of this Stipulated Protective Order.
20

21            Date: ______________________________________
22            City and State where sworn and signed: _________________________________
23

24            Printed name: _______________________________

25

26            Signature: __________________________________

27

28   4810-6212-1865, v. 2


                                                         13
     Stipulated Protective Order                          Case No. 2:18-cv-02830-KJM-KJN
